Citation Nr: 0915386	
Decision Date: 04/24/09    Archive Date: 04/29/09

DOCKET NO.  05-38 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include major depressive disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant & G.P.


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1978 to November 
1978.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Decatur, Georgia, which denied the claim for service 
connection.

The Veteran requested a hearing before the Board.  The 
requested hearing was conducted in February 2009 by the 
undersigned Veterans Law Judge. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for 
a psychiatric disorder, to include major depressive disorder.  
He asserts he began experiencing symptoms of a psychiatric 
disorder during service, that he was ultimately discharged 
for a psychiatric disorder and that he currently still 
suffers from a psychiatric disorder.  

Service treatment records were reviewed.  The Veteran's 
enlistment examination of May 1977 indicated a normal 
psychiatric evaluation.  Treatment notes reflect a 
consultation with the doctor in June 1978, in which the 
Veteran was crying, obviously upset, and complained of pain 
on his masseter muscle and bite marks on his inner checks.  
The assessment was anxiety reaction and bruxism.  Several 
days later, the Veteran was evaluated after "breaking down" 
in the arms room.  It was noted that the Veteran described 
hearing bombs going off and voices telling him to "kill 
kill."  At the time, the Veteran was unwilling or unable to 
complete psychiatric tests.  The doctor noted the Veteran's 
mental state was within normal limits, though he had a sad 
mood.  The impression was deferred, pending further 
evaluations, and the Veteran was to return for follow-up 
treatment and evaluation.  The Veteran was encouraged to 
consult with the chain of command.  Several days later, 
treatment notes indicate the Veteran was found semi-
conscious, with Dalmane and Parafon Forte; however, he denied 
taking any pills.  The Veteran reported he was unconscious 
for approximately three minutes, and this was the third time 
in three years this had occurred.  He also complained of 
sounds in both ears.  It was noted that the Veteran was 
currently being seen by Dr. Bender, who described the Veteran 
as difficult to assess due to poor communication.  No organic 
disease was noted, and it was suggested a functional disorder 
should be ruled out.  Lab studies were ordered and the 
Veteran was referred to see Dr. Bender in June 1978.  

The next treatment note, of record, pertaining to psychiatric 
issues, was in July 1978.  The Veteran was seen for a follow-
up by Dr. Bender who reported he was going to recommend the 
Veteran for administrative elimination.  He also indicated 
that no psychiatric disease was in evidence.  Approximately a 
week later, the Veteran returned with complaints of hearing 
noises and having nightmares.  The Veteran went to see Dr. 
Bender; however, it was noted that the doctor was on leave 
and would see the Veteran in approximately a week, on July 
24, 1978.  The remainder of the treatment notes do not 
include any psychiatric complaints or diagnosis.  

The Veteran was discharged from service in November 1978.  
Discharge examination indicated a normal psychiatric 
evaluation and did not note any physical or mental defects.  
However, the Veteran's DD-214 contains the statement, 
"Unsuitability - Personality Disorder" in the remarks 
section. 

Personnel records were also reviewed.  A document titled, 
"Reasons for Separation" stated the reason for the 
Veteran's separation from active duty in November 1978 was 
unsuitability - personality disorder.  Additionally, a 
document titled, "Separation Under the Provisions of Chapter 
13, AR 635-200" recommended that the Veteran be required to 
appear before a board of officers for the purpose of 
determining whether he should be discharged.  It stated that 
discharge was recommended because of the Veteran's 
personality disorder.  It also indicated that the Veteran 
received no counseling, no rehabilitation attempts, and due 
to the severity of the Veteran's personality disorder, it was 
felt he would not be receptive to counseling or 
rehabilitation in a military setting.  A mental status 
evaluation or psychiatric report was noted to be attached.  
An additional form reported that the Veteran waived 
consideration of his case by a board of officers in October 
1978.

The Board finds that the requirements for duty to assist have 
not been met.  Records appear to be missing from the claims 
folder.  It is odd that the Veteran would be discharged from 
service for a personality disorder when there is no diagnosis 
of record and a discharge examination noted no psychiatric 
abnormalities.  Additionally, the service treatment records 
do not include evidence of many of the consultations referred 
to in the records.  For example, there are no treatment notes 
from Dr. Bender on June 27, 1978 or July 24, 1978.  Also, the 
mental status evaluation/psychiatric report that was attached 
to the Separation Recommendation document is not of record.

The claims folder contains a microfiche of service personnel 
records that appear to contain some documents that are 
different from those currently printed in the claims folder.  
Conversion of the microfiche to paper documents was 
completed; however, due to the condition of the microfiche, 
the records are illegible.  Attempts should be made to obtain 
all of the original documents contained on the microfiche.  

Additionally, service mental health records are sometimes 
kept separately from service treatment records, and the Board 
finds that the Veteran's mental health records should be 
specifically requested.  38 U.S.C. § 5103A(b)(3) requires 
that VA continue any attempts to get federal records, "until 
the records are obtained unless it is reasonably certain that 
such records do not exist or that further efforts to obtain 
those records would be futile."  

Also, in a Rehabilitation Specialist's Report from May 2004, 
it is noted that the Veteran has a treating physician, Dr. 
Smalls.  The treatment records from this physician are not in 
the claims folder.  Evidence in the claims folder indicates 
that the Veteran has learning and communication difficulties.  
Further assistance to the Veteran, if necessary, should be 
given to complete requests.

Finally, a remand is required in order to afford the Veteran 
a VA examination.  A VA examination or opinion is necessary 
if the evidence of record: (a) contains competent evidence 
that the claimant has a current disability, or persistent or 
recurrent symptoms of disability; (b) establishes that the 
Veteran suffered an event, injury, or disease in service; (c) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability, but (d) 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 C.F.R. § 3.159 (2007); 
McLendon v. Nicholson, 20 Vet. App. 79 (2008).

Private treatment records indicate the Veteran does currently 
have a mental disorder.  Service treatment records also 
indicate that the Veteran suffered symptoms of a psychiatric 
disorder.  Given the VA's duty to obtain a VA examination 
where the evidence indicates that the claimed disability may 
be associated with in-service problems, a remand is necessary 
for further medical assessment with a nexus opinion.  See 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4) (2008).


Accordingly, the case is REMANDED for the following actions:

1.  Obtain the names and addresses of all 
medical care providers who treated the 
Veteran, including Dr. Smalls.  After 
securing the necessary releases, the RO 
should obtain these records.  If 
necessary, assist the Veteran in 
completing releases.

2.  Obtain all service treatment records, 
service mental health treatment records, 
and personnel documents that are 
currently missing from the file. 

If no additional records are located, a 
written statement to that effect should 
be requested for incorporation into the 
record.

3.  After all available treatment records 
have been obtained, if any, the Veteran 
should be scheduled for a VA examination 
to determine the nature and etiology of 
his psychiatric disorder.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should 
be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file and, for 
any psychiatric disorder diagnosed, the 
examiner should state an opinion as to 
whether it is at least as likely as not 
(i.e., probability of 50 percent), that 
the disorder had its onset during service 
or is in any other way causally related 
to his active service.

All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to 
the Board.  The claims folder must be 
provided to the examiner for review.  The 
examiner must state in the examination 
report that the claims folder has been 
reviewed.

The Veteran is hereby notified that it is 
his responsibility to report for the 
examination scheduled in connection with 
this REMAND and to cooperate in the 
development of his case. 

4.  After all of the above actions have 
been completed, readjudicate his claim.  
If the claim remains denied, issue to the 
Veteran a supplemental statement of the 
case, and afford the appropriate period 
of time within which to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




